DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  lines 5-6 recite “a second first portion of the opaque conductive layer” (after reciting “a first portion of an opaque conductive layer” in line 4).  The recitation “a second first portion” is cumbersome and confusing.  For purposes of compact prosecution, the above in lines 5-6 is assumed to read, “a second [[first]] portion of the opaque conductive layer”.  Appropriate correction is required.  
Claims 9-11 are objected to as ultimately depending from claim 8.
Claim 10 is objected to because of the following informalities:  lines 2-3 reciting “a sixth portion the same transparent conductive layer” is assumed to read, “a sixth portion of the same transparent conductive layer”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 is recited as depending from claim 21 (itself).  For purposes of compact prosecution, claims 21 is assumed to depend from claim 1. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 8, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (US PGPub 2018/0122883) in view of Park (US PGPub 2008/0018821).
Regarding claim 1, Beak discloses in Figs. 1-2, an organic light-emitting display device (para. [0019]), comprising: 
a substrate (101, para. [0041]); 
a driving thin-film transistor (TD, para. [0025]) including: 
an active layer (104, para. [0025]) on the substrate; 
source and drain electrodes (108 & 110, para. [0025]) directly contacting the active layer (104; para. [0059]:  source/drain electrodes 108/110 comprise layers 172a/b as formed in Fig. 4E); and 
a gate electrode (106, para. [0025]) on the active layer (104); and 
an organic light-emitting element (130, para. [0125]) connected to the driving thin-film transistor (TD) and including an anode (132, para. [0029]), 
wherein the gate electrode of the driving thin-film transistor includes a first portion of a transparent conductive layer (Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b).
Beak appears not to explicitly disclose that the anode of the organic light-emitting element includes a second portion of the same transparent conductive layer, the first portion being spaced apart from the second portion.
Park discloses in Figs. 4, 5 & 6B-D and para. [0044-0049], forming a scan line (102),  a TFT gate electrode (106), a storage capacitor electrode (152 of Cst), and an anode (122, i.e. pixel electrode) simultaneously from a transparent conductive layer (101) and an opaque conductive layer (103).  Park also discloses in Figs. 4-6D and para. [0051], a pixel driving circuit including a storage capacitor (Cst1) coupled to the drain of a pixel driving TFT (active layer 114), the storage capacitor comprising the top electrode (152) overlapping the drain (150 extension of 114D) and drain electrode (110) of the driving TFT with the gate insulation film (116) therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the  scan line,  gate electrode, storage capacitor electrode, and anode simultaneously from a transparent conductive layer as in Park, including the gate/drain storage capacitor overlap configuration, to simplify the process of Beak.  In so doing, the anode of the organic light-emitting element includes a second portion of the same transparent conductive layer, the first portion being spaced apart from the second portion.
Regarding claim 2, Beak as combined further discloses in Figs. 1-2, a switching thin-film transistor (Beak, TSW, para. [0024]) connected to the driving thin-film transistor (Beak, TD, para. [0024]), the switching thin-film transistor including an active layer (Beak, 154, para. [0024]), a gate electrode (Beak, 156, para. [0024]) including a third portion of the transparent conductive layer (Beak, Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b), the third portion being spaced apart from the first and second portions (as combined with Park as per the combination in the rejection of claim 1 above), and source and drain electrodes (Beak, 158 & 160, para. [0024]), 
wherein each of the source and drain electrodes of the switching thin-film transistor exposes a respective side surface of the active layer of the switching thin-film transistor (Beak, Fig. 2:  side surfaces of 154 proximate to 158 & 160 remain exposed, i.e. not contacted by the source/drain electrodes).
Regarding claim 4, Beak further discloses a scan line (SL, para. [0024]) and a data line (DL, para. [0024]) each connected to the switching thin-film transistor.
Beak appears not to explicitly disclose a planarization layer between the scan line and the data line.
Park discloses in Figs. 4 and 5 and para. [0044-0045], a scan line (102) and a data line (104) respectively connected to a gate and a source/drain of a pixel TFT (130) in a display, with a planarization layer (118) between the scan line and the data line to provide electrical insulation and allow the scan line and data line to cross without shorting (Fig. 4, para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a planarization layer between scan line and the data line as in Park to allow them to cross as similarly seen in Fig. 1 of Beak.  In so doing, there is a planarization layer between the scan line and the data line.
Regarding claim 8, Beak further discloses in Figs. 1-2, that the gate electrode of the driving thin- film transistor (gate 106) further includes a first portion of an opaque conductive layer on the first portion of the transparent conductive layer (Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b); and 
the gate electrode of the switching thin-film transistor (gate 156) further includes a second portion of the opaque conductive layer on the third portion of the transparent conductive layer (Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b).
Regarding claim 16, Beak further discloses in Fig. 2, that the portions of the active layer that are directly contacted by the source and drain electrodes are conductive, with a channel region therebetween. (“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP 2144.01)).
Regarding claim 18, Beak discloses in Figs. 1-2, an organic light-emitting display device (para. [0019]), comprising: 
a substrate (101, para. [0041]); 
a driving thin-film transistor (TD, para. [0025]) including: 
an active layer (104, para. [0025]) on the substrate; 
source and drain electrodes (108 & 110, para. [0025]) directly contacting the active layer (104; para. [0059]:  source/drain electrodes 108/110 comprise layers 172a/b as formed in Fig. 4E); and 
a gate electrode (106, para. [0025]) on the active layer (104); and 
an organic light-emitting element (130, para. [0125]) connected to the driving thin-film transistor (TD) and including an anode (132, para. [0029]), 
wherein the gate electrode of the driving thin-film transistor includes a first portion of a transparent conductive layer (Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b).
Beak appears not to explicitly disclose that the anode of the organic light-emitting element includes a second portion of the same transparent conductive layer, the first portion being spaced apart from the second portion, and the second portion of the transparent conductive layer directly contacts the drain electrode of the driving thin-film transistor.
Park discloses in Figs. 4, 5 & 6B-D and para. [0044-0049], forming a scan line (102),  a TFT gate electrode (106), a storage capacitor electrode (152 of Cst), and an anode (122, i.e. pixel electrode) simultaneously from a transparent conductive layer (101) and an opaque conductive layer (103).  Park also discloses in Figs. 4-6D and para. [0051], a pixel driving circuit including a storage capacitor (Cst1) coupled to the drain of a pixel driving TFT (active layer 114), the storage capacitor comprising the top electrode (152) overlapping the drain (150 extension of 114D) and drain electrode (110) of the driving TFT with the gate insulation film (116) therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the  scan line,  gate electrode, storage capacitor electrode, and anode simultaneously from a transparent conductive layer as in Park, including the gate/drain storage capacitor overlap configuration, to simplify the process of Beak.  In so doing, the anode of the organic light-emitting element includes a second portion of the same transparent conductive layer, the first portion being spaced apart from the second portion, and the second portion of the transparent conductive layer directly contacts the drain electrode of the driving thin-film transistor.
Regarding claim 20, Beak as combined therein discloses that the second portion of the transparent conductive layer (Park, anode 120) directly contacts the drain electrode (Park, electrode 110) of the driving thin-film transistor.



Claims 3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak and Park, and further in view of Liao (US PGPub 2018/0158845).
Regarding claim 3, Beak appears not to explicitly disclose that an entire lower surface of each of the source and drain electrodes of at least one of the driving thin-film transistor and the switching thin-film transistor is in direct contact with the active layer of at least one of the driving thin-film transistor and the switching thin-film transistor.
Liao discloses in Fig. 2 (see also Figs. 3 & 6d), a switching TFT for a display (para. [0003]), comprising source drain electrodes (ohmic contact layer 4/261, para. [0026-0027] & [0054]:  formed of doped semiconductor material) directly contacting an active layer (3/241, para. [0026-0027] & [0053]:  formed of semiconductor material not specifically recited as doped) in order to improve contact resistance between the active layer and the source/drain interconnect.  These source drain electrodes are formed such that an entire lower surface is in direct contact with the active layer while exposing side surfaces of the active layer (Fig. 2:  side surfaces of 3 are exposed from 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ohmic contact layer of Liao as a source/drain electrode to improve contact resistance between the active layer and source/drain interconnect, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”).  In so doing, an entire lower surface of each of the source and drain electrodes of at least one of the driving thin-film transistor and the switching thin-film transistor is in direct contact with the active layer of at least one of the driving thin-film transistor and the switching thin-film transistor.
Regarding claim 9, Beak as combined further discloses a gate insulation film (112, para. [0026]; Park, 116, para. [0049]) between the gate electrode of each of the switching thin-film transistor and the driving thin-film transistor and the active layer of each of the switching thin-film transistor and the driving thin-film transistor, and a storage electrode (Park, 152 of Cst, para. [0047]) overlapping the drain (Park, 150 extension of 114D, para. [0051]) of the switching thin-film transistor, with the gate insulation film (Park, 116, para. [0049]) interposed therebetween.
Beak as combined appears not to explicitly disclose that the storage electrode overlaps the drain electrode.
Liao discloses in Fig. 2 (see also Figs. 3 & 6d), a switching TFT for a display (para. [0003]), comprising source drain electrodes (ohmic contact layer 4/261, para. [0026-0027] & [0054]:  formed of doped semiconductor material) directly contacting an active layer (3/241, para. [0026-0027] & [0053]:  formed of semiconductor material not specifically recited as doped) in order to improve contact resistance between the active layer and the source/drain interconnect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the doped ohmic contact layer of Liao across the drain extension of Beak as combined to improve conductivity between drain portions of the active layer, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”).  In so doing, the storage electrode overlaps the drain electrode.
Regarding claim 10, Beak as combined therein discloses that the storage electrode is formed from a sixth portion of the same transparent conductive layer as the anode (Park, para. [0047] & [0049]).
Regarding claim 11, Beak further discloses a protective film (118, para. [0060]) and a bank (138, para. [0066]) sequentially disposed on the storage electrode.



Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak (US PGPub 2018/0122883) in view of Park (US PGPub 2008/0018821) and Liao (US PGPub 2018/0158845).
Regarding claim 17, Beak discloses in Figs. 1-2, an organic light-emitting display device (para. [0019]), comprising: 
a substrate (101, para. [0041]); 
a driving thin-film transistor (TD, para. [0025]) including: 
an active layer (104, para. [0025]) on the substrate; 
source and drain electrodes (108 & 110, para. [0025]) directly contacting the active layer (104; para. [0059]:  source/drain electrodes 108/110 comprise layers 172a/b as formed in Fig. 4E); and 
a gate electrode (106, para. [0025]) on the active layer (104); and 
an organic light-emitting element (130, para. [0125]) connected to the driving thin-film transistor (TD) and including an anode (132, para. [0029]), 
wherein the gate electrode of the driving thin-film transistor includes a first portion of a transparent conductive layer (Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b).
Beak appears not to explicitly disclose that the anode of the organic light-emitting element includes a second portion of the same transparent conductive layer, the first portion being spaced apart from the second portion.
Park discloses in Figs. 4, 5 & 6B-D and para. [0044-0049], forming a scan line (102),  a TFT gate electrode (106), a storage capacitor electrode (152 of Cst), and an anode (122, i.e. pixel electrode) simultaneously from a transparent conductive layer (101) and an opaque conductive layer (103).  Park also discloses in Figs. 4-6D and para. [0051], a pixel driving circuit including a storage capacitor (Cst1) coupled to the drain of a pixel driving TFT (active layer 114), the storage capacitor comprising the top electrode (152) overlapping the drain (150 extension of 114D) and drain electrode (110) of the driving TFT with the gate insulation film (116) therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the  scan line,  gate electrode, storage capacitor electrode, and anode simultaneously from a transparent conductive layer as in Park, including the gate/drain storage capacitor overlap configuration, to simplify the process of Beak.  In so doing, the anode of the organic light-emitting element includes a second portion of the same transparent conductive layer, the first portion being spaced apart from the second portion.
Beak as combined appears not to explicitly disclose that an entire lower surface of each of the source and drain electrodes overlaps the active layer.
Liao discloses in Fig. 2 (see also Figs. 3 & 6d), a switching TFT for a display (para. [0003]), comprising source drain electrodes (ohmic contact layer 4/261, para. [0026-0027] & [0054]:  formed of doped semiconductor material) directly contacting an active layer (3/241, para. [0026-0027] & [0053]:  formed of semiconductor material not specifically recited as doped) in order to improve contact resistance between the active layer and the source/drain interconnect.  These source drain electrodes are formed such that an entire lower surface is in direct contact with the active layer while exposing side surfaces of the active layer (Fig. 2:  side surfaces of 3 are exposed from 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ohmic contact layer of Liao as a source/drain electrode to improve contact resistance between the active layer and source/drain interconnect, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”).  In so doing, an entire lower surface of each of the source and drain electrodes overlaps the active layer.

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 and 18have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891